Citation Nr: 1224415	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  07-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for a hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel






INTRODUCTION

The Veteran served on active duty from July 1975 to January 1977.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Chicago, Illinois now has jurisdiction.

The Board notes that the above issue was remanded by the Board in July 2010 for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.


FINDINGS OF FACT

1.  A June 2002 rating decision denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for a hearing loss disability.  The Veteran was notified of his appellate rights, but did not appeal the decision.

2.  The evidence associated with the claims folder subsequent to the June 2002 RO rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2002 RO rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  Since the June 2002 RO decision, new and material evidence has not been received which is sufficient to reopen the claim of entitlement to service connection for a hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, such as the instant case, the VCAA appears to have left intact the requirement that a Veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the issue on appeal; the standard of review and duty to assist do not apply to the claim unless it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (noting that the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).  The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of the issue has proceeded in accordance with the provisions of the law and regulations.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23, 353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that letters dated in October 2004 and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The Board observes that the Veteran was informed of the evidentiary requirements for service connection in both letters, including the necessity of evidence of "a relationship between your current disability and an injury, disease, or event in military service."

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006 letter provided this notice to the Veteran.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a claimant's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish the benefit sought that were not found in the previous denial.  In the October 2004 letter the Veteran was provided notice regarding what was necessary to reopen his previously denied claim (including the specific basis for the prior denial), what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  

The Board observes that the October 2004 letter was sent to the Veteran prior to the April 2005 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Kent, supra.  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. 
§ 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a July 2008 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (noting that a supplemental statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

In July 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board instructed the RO to request Social Security Administration (SSA) records, VA treatment records from the El Paso VA Medical Center (VAMC), the St. Cloud VAMC, the Milwaukee VAMC, and the Chicago VAMC.  The requested records having been obtained, the issue now returns to the Board for appellate review.

Finally, the Board notes that the Veteran was not afforded a VA examination in conjunction with his petition to reopen the claim for service connection for a hearing loss disability.  The Board observes that VA has no specific duty to conduct an examination with respect to the claim on appeal requiring the presentation of new and material evidence to reopen it because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  As described in further detail below, the Veteran has not presented new and material evidence sufficient to reopen his previously denied claim.  Hence, VA does not have an obligation to schedule an examination or obtain an opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a Veteran is required to show some causal connection between his disability and his military service).  Consequently, the Board finds that VA's duty to assist has also been met in this case.

Analysis

The Board notes that the Veteran's current claim is one of entitlement to service connection for a hearing loss disability.  This claim is based upon the same factual basis as his original claim of entitlement to service connection for hearing loss which was most recently denied in the June 2002 RO rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously-denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2011), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2011).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran's initial claim of entitlement to service connection for hearing loss was denied by an RO rating decision dated in October 1999.  The basis for the RO's denial in October 1999 was the lack of a well grounded claim in that there was no evidence of any in-service hearing loss or a current disability of hearing loss.  In this regard, the Board notes that service treatment records dating from May 1975 to January 1977 fail to show hearing loss in service.  Additionally the Veteran failed to show for a VA examination and there was no other treatment record noting hearing loss.  The Veteran did not timely appeal this decision; therefore, it became final.   38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

The Veteran subsequently attempted to reopen his claim in August 2000.  Additional evidence added to the claims file after the initial denial included VA treatment records from Hines VAMC dating from October 1996 to May 1997; VA treatment records from North Chicago VAMC dating from December 1998 to April 1999; VA treatment records from St. Cloud VAMC dating from July 2000 to October 2000.  In the July 2001 and June 2002 rating decisions, the RO determined that this evidence was not new and material, as it did not provide evidence of a current hearing loss disability.  The Veteran did not appeal the June 2002 rating decision, and the rating decision became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

As explained above, the Veteran's claim for service connection for hearing loss may only be reopened if he submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence (i.e. after June 2002) raises a reasonable possibility of substantiating the claim, namely whether there is medical evidence of a current hearing loss disability.

The evidence added to the Veteran's claims folder since the June 2002 rating decision consists of SSA records; El Paso VAMC treatment records dating from November 2007 to October 2009; St. Cloud VAMC treatment records dating from October 2000 to May 2001; Milwaukee VAMC treatment records dating from July 2008 to July 2009; and Chicago VAMC records dating from August 2004 to February 2009; information regarding periods of incarceration; and various statements from the Veteran.  In particular, the Board notes a single entry in the treatment reports from the Chicago VAMC that indicates that the Veteran stated that he believed his hearing was getting worse.  There was no indication of record that the Veteran's hearing was subsequently tested.  

The Board finds the additional documents, treatment records, and lay statements of the Veteran associated with the claims file since the last denial are new, in that they were not previously of record; however, they do not raise a reasonable possibility of substantiating the claim.  Hence, the Board finds that new and material evidence has not been received to reopen the claim.  In sum, the additional evidence fails to show that the Veteran currently has hearing loss as defined in 38 C.F.R. § 3.385.  To be new and material, the evidence must ultimately raise a reasonable possibility of substantiating the claim.  However, the deficiencies noted as the basis for the prior final denial remain unestablished.  Hence, the Board concludes that new and material evidence has not been received to reopen the claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (noting that medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).

The Veteran has been provided with ample opportunity to present competent medical evidence to support his request to reopen his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  The Veteran's statements relating to his hearing are presumed credible for the purposes of reopening a claim unless they are inherently false or untrue, or beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In this regard, the Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has also held that a lay person, such as the Veteran, is not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran is capable of observing and reporting symptoms before, during, and after service, and can attest to factual matters of which he had first-hand knowledge.  However, he is not competent (i.e., professionally qualified) to offer an opinion related to a diagnosis.  Moreover, as the record contains various treatment reports for various ailments, it is reasonable to assume the Veteran would have sought treatment for his hearing loss.  As noted there is no indication that the Veteran sought medical attention for any hearing loss disability and no indication that the Veteran has any current hearing loss disability.  As such, the Veteran's statements have not been shown to be credible or competent, and his statements alone may not be considered new and material evidence sufficient to reopen the claim.

For the reasons explained above, the Board finds that new and material evidence has not been received to reopen the claim.  In this regard, the additionally added evidence does not serve to establish, or even suggest, that the Veteran has a current diagnosis of hearing loss.  The evidence submitted subsequent to the June 2002 denial of the Veteran's claim is therefore cumulative and redundant of the evidence of record at that time, and therefore does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  Accordingly, new and material evidence has not been submitted, and the claim for entitlement to service connection for a hearing loss disability is not reopened.  The benefit sought on appeal remains denied.



ORDER

The Veteran's request to reopen a previously disallowed claim of entitlement to service connection for a hearing loss disability is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


